DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 01/18/2022.
Claims 1-8 are currently pending and have been examined.




















Information Disclosure Statement

The Information Disclosure Statement filed on  01/18/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kora et al. (USPGP 2017/0061511 A1) hereinafter KORRA, in view of Ebeting (USPGP 2019/0214116 A1), hereinafter EBERTING.
Claims 1 and 5:
KORRA as shown below discloses the following limitations:
a referral engine comprising a memory, a processor, and a plurality of programming instructions stored in the memory, and operating on the processor, wherein the plurality of programming instructions, when operating on the processor, cause the referral engine to: (see at least Figure 1 as well as associated and related text; paragraphs 0014, 0017, 0018, 0020)
communicate with a mobile device operating a concierge application; (see at least Figure 1 as well as associated and related text; paragraphs abstract, 0019, 0021)
register the mobile device as a commercial concierge; (see at least Figure 2 as well as associated and related text; paragraph 0023)
store a registration record of the commercial concierge; (see at least Figure 1 as well as associated and related text; paragraphs 0014, 0017, 0018, 0020)
store a record of all successful and unsuccessful referral attempts by the commercial concierge; (see at least Figure 1 as well as associated and related text; paragraphs 0014, 0017, 0018, 0020)
store a record of the compensation distributed to the commercial concierge. (see at least Figure 1 as well as associated and related text; paragraphs 0014, 0017, 0018, 0020)
KORRA does not specifically disclose the following limitations, but EBERTING as shown does:
wherein the commercial concierge may receive compensation for referring non-users of a concierge application to install and use the concierge application, or for sending product orders or business reservations to other users of a concierge application; (see at least paragraphs 0039, 0071, 0074, 0161, 0247, 02081, 0341)
register a business as a concierge affiliate, wherein a concierge affiliate provides compensation to the commercial concierge based on the stored registration record for the commercial concierge; see at least paragraphs 0039, 0071, 0074, 0161, 0247, 02081, 0341)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KORRA with the technique of EBERTING because, “Presently, when a customer enters a store, there is likely no personalized recognition of the event. Sellers rely on shelf locations, hanging signs and the like to try and provide a customer with a sense of situational awareness and encourage the customer to make a purchase. Moreover, if a customer does need assistance, it can sometimes be difficult for the customer to find assistance which can easily result in customer frustration and departure from the store without making a purchase.” (KORRA: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over KORRA/EBERTING, and further in view of Gueye (USPGP 2018/0216946 A1), hereinafter GUEYE.

Claims 2-4 and 6-8:
The combination of KORRA/EBERTING discloses the limitations as shown in the rejections above.  GUEYE further discloses:
compensation is not given to a commercial concierge for referring a user to download the concierge application. (see at least paragraphs 0117+)
compensation is not given to a commercial concierge for sending or receiving a product order or business reservation to or from another mobile device. (see at least paragraphs 0117+)
the compensation is dispersed and received via a smart wallet. (see at least paragraphs 0691 and 0739)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and  services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KORRA/EBERTING with the technique of GUEYE because, “...while some social networking applications may offer information about events, for example, in the form of advertisements, it does not lead to successful participation due to several reasons. On one hand, although socially connected users may share similar general interests, their specific interest in a given event may differ to due time varying factors. Accordingly, an event that may be interesting to a User may not be of interest to other users socially connected to the user. On the other hand, while the user's interest in specific types of events may be shared by other users, a level of compatibility between the User and other users is not considered in presenting the User with potential users with whom the User may attend an event. Further, users currently do not have access to an intuitive User interface that can facilitate selection of both other users (e.g. dates) and events.” (GUEYE: paragraph 0006). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed. However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable. Therefore, when combined, the elements perform the same function as they did separately. (KSRv. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions. Consequently, those in the art could have pursued known solutions with reasonable expectation of success. (KSA v. Teleflex, 127 S. Ct. 1727 (2007)). 






CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
United Chase.  “United Explorer Card.”  (02 June 2018).  Retrieved online 10/13/2021.  
https://www.chase.com/personal/credit-cards/united/united-explorer-card/travel-benefits
Entrepreneur Media, Inc. “Personal Concierge Service.” (2012). Retrieved online 03/20/2021.
https://irp-cdn.multiscreensite.com/1c74f035/files/uploaded/SYO%20Personal%20Concierge%2C%203E%20compile.pdf
BuildFire.  “Implement In-App Referral Programs for Your Mobile App.” (15 March 2018).  Retrieved online 03/20/2021. https://buildfire.com/mobile-app-referral-programs/

Foreign Art:
POULIN JEAN-PIERRE. (EP 3532900 A4).  “A HOME AUTOMATION AND CONCIERGE SYSTEM AND METHOD FOR A PHYSICAL COMMUNITY OR NEIGHBORHOOD.”
OKAMOTO KIMINORI. “CONCIERGE SYSTEM.” (JP 2019/040298 A). 
KIM BYOUNG SOO.  (KR 102115754 B1). “CONCIERGE SERVICE SYSTEM.”  









Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)